Name: Commission Regulation (EEC) No 1788/88 of 24 June 1988 fixing for the 1988/89 marketing year the reference prices for pears
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 158/ 16 Official Journal of the European Communities 25. 6. 88 COMMISSION REGULATION (EEC) No 1788/88 of 24 June 1988 fixing for the 1988/89 marketing year the reference prices for pears however, not be lower than in the preceding marketing year ; Whereas to take variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying the specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calcu ­ lated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas in accordance with Articles 140 (2) and 272 (3) of the Act of Accession, the prices of Spanish and Portu ­ guese products will not be used for the purpose of calcu ­ lating reference prices, during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed before the beginning of each mar ­ keting year ; Whereas pears are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas pears harvested during a given crop year are marketed from June of one year to May of the following year ; whereas the quantities marketed in June and May of the following year are so small that there is no need to fix reference prices ; whereas the reference prices should therefore be fixed for the period 1 July up to and including 30 April of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year, the reference prices for pears (CN codes 0808 20 31 , 33, 35 and 39) expressed in ECU per 100 kilograms net of packed products of class 1 , of all sizes, shall be as follows ; July : 46,33 August : 39,34 September : 39,05 October : 42,18 November : 45,21 December : 48,49 January to April inclusive : 50,51 Article 2 (&gt;) OJ No L 118, 20. 5. 1972, p. 1 . b) OJ No L 107, 28 . 4. 1988, p . 1 . This Regulation shall enter into force on 1 July 1988 . 25. 6 . 88 Official Journal of the European Communities No L 158/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24. June 1988 . For the Commission Frans ANDRIESSEN Vice-President